In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 08-915V
                                           (Not to be published)


*************************
                                   *
CHAD A. AESCHLIMANN and            *
LAURA A. AESCHLIMANN,              *
parents and natural guardians      *
of T.R.A., a minor,                *
                                   *
                      Petitioners, *
                                   *                                      Filed: March 31, 2015
               v.                  *
                                   *                                      Decision on Attorneys’
SECRETARY OF HEALTH AND            *                                      Fees and Costs
HUMAN SERVICES                     *
                                   *
                      Respondent.  *
                                   *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
       In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on November 12, 2014. On March 27, 2015, the parties filed a Stipulation Regarding
Final Attorneys’ Fees and Costs in this matter. The parties’ stipulation requests a total payment
of $51,443.61, representing attorneys’ fees and costs of $48,493.61, and $2,950.00 of costs
expended by petitioners.
        An award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-
15(b) and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly,
I hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
           •        a lump sum of $48,493.61, in the form of a check payable jointly to petitioners
                    and petitioners’ counsel, Robert J. Krakow, on account of services performed by
                    counsel’s law firm.


1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
         •        a lump sum of $2,950.00, in the form of a check payable to petitioners,
                  which represents petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.